Order entered November 1, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00731-CV

                  IN RE JOSEPH WAYNE HUNTER, Relator

          Original Proceeding from the 265th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. F13-56295-R

                                      ORDER

      Before the Court is relator’s August 25, 2021 petition for writ of mandamus.

We request that the real party in interest and respondent file their responses, if any,

to the petition for writ of mandamus on or before November 19, 2021.

      The Court DIRECTS the Clerk to send copies of this order to the Honorable

Jennifer Bennett, Presiding Judge, 265th Judicial District Court; and to John

Cruezot, Dallas County District Attorney.
     We FURTHER DIRECT the Clerk of the Court to mail a copy of this

order, by first class mail, to Joseph Wayne Hunter; TDCJ No. 01981619; Daniel

Unit; 938 South FM 1673; Snyder, Texas 79549.



                                         /s/    LESLIE OSBORNE
                                                JUSTICE